Title: To James Madison from Daniel D. Tompkins, 23 January 1817
From: Tompkins, Daniel D.
To: Madison, James


        
          Sir,
          Albany Jany 23d. 1817
        
        Jasper Parish Esquire, agent for the six nations of Indians, proceeds to Washington on business interesting to those indians. Mr. Parish is well acquainted with the present wants of the Indians & with the reasons for the measure of removing more westwardly which you were pleased to sanction

last winter. I beg leave to introduce Mr. Parish as a respectable & intelligent gentleman whose communications may be confided in. With the highest regard I have the honor to be Sir, Your most Obt St
        
          Daniel D Tompkins
        
      